Exhibit 10.1

FIFTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

Fifth Amendment (this “Amendment”) dated as of September 24, 2020 to the
Executive Employment Agreement (the “Agreement”) dated October 13, 2015, as
amended, by and between Checkpoint Therapeutics, Inc. (the “Company” or
“Checkpoint”) and James F. Oliviero III (“Oliviero”). All capitalized terms not
otherwise defined herein shall have the meanings given to them in the Agreement.

WHEREAS, on October 13, 2015, Oliviero received a grant of 1,000,000 restricted
shares of Checkpoint common stock, $0.0001 par value (the “Shares”);

WHEREAS, on September 27, 2016, Oliviero and the Company entered into a first
amendment to the Agreement, effective as of such date, to amend the vesting
schedule of the Shares;

WHEREAS, on December 15, 2016, Oliviero and the Company agreed to further amend
the vesting schedule of the Shares in the Agreement;

WHEREAS, on January 30, 2018, Oliviero and the Company agreed to further amend
the vesting schedule of the Shares in the Agreement;

WHEREAS, on October 7, 2019, Oliviero and the Company agreed to further amend
the vesting schedule of the Shares in the Agreement;

WHEREAS, the Company believes that it is in its best interest to further amend
the vesting schedule in the Agreement; and

WHEREAS, the Company and Oliviero have agreed to amend the Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties agree as follows:

1.         Amendments.

Section 3.4.3 of the Agreement, as amended, with regard to the Shares shall be
amended by deleting the following vesting schedule:

Vesting Date





Number of Shares Vested

The earlier to occur of: (A) October 13, 2020 or (B) the termination of
Executive’s (as defined in the Employment Agreement) employment as a result of
his death or Disability (as defined in the Employment Agreement)



444,444





-1-

--------------------------------------------------------------------------------

The later to occur of: (A) the Company’s achievement of a fully-diluted Market
Capitalization (as defined in the Employment Agreement) of $500,000,000 or (B)
September 1, 2020, provided, however, that should Executive’s (as defined in the
Employment Agreement) employment with the Company terminate as a result of his
death or Disability (as defined in the Employment Agreement) and prior to such
termination or within four months of such termination (as provided by Section
4.5.4(iii)), any Market Capitalization milestone is achieved, the respective
Shares for such achieved Market Capitalization milestone(s) shall immediately
vest and become non-forfeitable.



111,111

The later to occur of: (A) the Company’s achievement of a fully-diluted Market
Capitalization (as defined in the Employment Agreement) of $750,000,000 or (B)
September 1, 2020, provided, however, that should Executive’s (as defined in the
Employment Agreement) employment with the Company terminate as a result of his
death or Disability (as defined in the Employment Agreement) and prior to such
termination or within four months of such termination (as provided by Section
4.5.4(iii)), any Market Capitalization milestone is achieved, the respective
Shares for such achieved Market Capitalization milestone(s) shall immediately
vest and become non-forfeitable.



111,111

The earlier to occur of: (A) the Company’s first Corporate Development
Transaction (as defined in the Employment Agreement) or (B) the first FDA
approval of a Company product or medical device



166,667





-2-

--------------------------------------------------------------------------------

The earlier to occur of: (A) the Company’s second Corporate Development
Transaction (as defined in the Employment Agreement) or (B) a second FDA
approval of a Company product or medical device



166,667



and inserting the following vesting schedule:

Vesting Date





Number of Shares Vested

The earlier to occur of: (A) January 1, 2022 or (B) the termination of
Executive’s (as defined in the Employment Agreement) employment as a result of
his death or Disability (as defined in the Employment Agreement)



444,444

The later to occur of: (A) the Company’s achievement of a fully-diluted Market
Capitalization (as defined in the Employment Agreement) of $500,000,000 or (B)
January 1, 2022, provided, however, that should Executive’s (as defined in the
Employment Agreement) employment with the Company terminate as a result of his
death or Disability (as defined in the Employment Agreement) and prior to such
termination or within four months of such termination (as provided by Section
4.5.4(iii)), any Market Capitalization milestone is achieved, the respective
Shares for such achieved Market Capitalization milestone(s) shall immediately
vest and become non-forfeitable.



111,111





-3-

--------------------------------------------------------------------------------

The later to occur of: (A) the Company’s achievement of a fully-diluted Market
Capitalization (as defined in the Employment Agreement) of $750,000,000 or (B)
January 1, 2022, provided, however, that should Executive’s (as defined in the
Employment Agreement) employment with the Company terminate as a result of his
death or Disability (as defined in the Employment Agreement) and prior to such
termination or within four months of such termination (as provided by Section
4.5.4(iii)), any Market Capitalization milestone is achieved, the respective
Shares for such achieved Market Capitalization milestone(s) shall immediately
vest and become non-forfeitable.



111,111

The earlier to occur of: (A) the Company’s first Corporate Development
Transaction (as defined in the Employment Agreement) or (B) the first FDA
approval of a Company product or medical device



166,667

The earlier to occur of: (A) the Company’s second Corporate Development
Transaction (as defined in the Employment Agreement) or (B) a second FDA
approval of a Company product or medical device



166,667



2.         Effect on the Agreement.

(a)        Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement” “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

(b)        Except as expressly amended, the Agreement and all other documents
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect.

3.         Governing Law.

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed



-4-

--------------------------------------------------------------------------------

in accordance with the laws of the State of New York without regard to its
conflict of laws principles.

4.         Counterparts.

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

IN WITNESS WHEREOF, Checkpoint Therapeutics, Inc. and James F. Oliviero III have
executed this Amendment to the Executive Employment Agreement as of the date
first written above.

CHECKPOINT THERAPEUTICS, INC.















By:

/s/ Michael Weiss





Michael S. Weiss





Chairman of the Board of Directors

















/s/ James F. Oliviero III





James F. Oliviero III















-5-

--------------------------------------------------------------------------------